Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 03, 2016

The Court of Appeals hereby passes the following order:

A16A0804. LEMCON USA CORPORATION v. ICON TECHNOLOGY
    CONSULTING, INC.

      Icon Technology Consulting, Inc. (“Icon”) obtained a default judgment against
Lemcon USA Corporation (“Lemcon”) in Missouri. Icon then brought suit in Georgia
to enforce the foreign judgment. Lemcon filed a motion in Georgia to set aside the
Missouri default judgment. The trial court denied the motion, and Lemcon filed this
direct appeal. We lack jurisdiction.
      “[T]he proper method for attacking a foreign judgment filed in Georgia under
the [Uniform Enforcement of Foreign Judgments Act] is a motion to set aside under
OCGA § 9-11-60 (d).” Noaha, LLC v. Vista Antiques & Persian Rugs, Inc., 306 Ga.
App. 323, 326 (1) (702 SE2d 660) (2010) (punctuation omitted). And an appeal from
an order denying a motion to set aside under OCGA § 9-11-60 (d) must be taken by
application for discretionary review. See OCGA § 5-6-35 (a) (8); Jim Ellis Atlanta,
Inc. v. Adamson, 283 Ga. App. 116 (640 SE2d 688) (2006). Under these
circumstances, we lack jurisdiction to entertain this direct appeal, which is hereby
DISMISSED.
                                       Court of Appeals of the State of Georgia
                                                                            02/03/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.